DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-12,14-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Regarding claim 14, US 8,266,194 is a closest prior art as it describes a linear feedback shift register, output of its shift register is multiplied with a random bit.  However, it fails to teach in particular “a third output configured to apply a binary randomised sequence to the second sequence to cause transformation of the second sequence to a complex conjugate of the second sequence.”
Regarding claim 1, WO2019/109797 is a closest prior art  in that it describes an OOK where a modulated basic waveform represents a value (ON for example) and non-modulated waveform represents another value (OFF for example).  However, it fails to teach “scrambling the basic baseband waveform by applying a first binary randomised sequence where at least one of the binary values cause of the first binary randomised sequence causes transformation of the basic baseband waveform to a complex conjugate of the basic baseband waveform.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632